Fraud should be a good defense to a foreign judgment. This means such fraud as deprives a party of a defense. Judicial acts if mixed with fraud are void. Any other theory would permit a party to derive a benefit from his own misconduct. Fraud as herein used relates to fraud in procuring the jurisdiction and not to a fraud which vitiates the cause of action. Payne v. O'Shea, 84 Mo. 129; Wilson v. Anthony, 72 N.J. Eq. 836,66 A. 907; U.S. v. Throckmorton, 98 U.S. 61, 25 L. ed. 93; Vance v. Burbank, 101 U.S. 514, 25 L. ed. 929; Greenameyer v. Coate,212 U.S. 434, 444, 29 Sup. Ct. 345, 53 L. ed. 587; Ross v. Stewart,227 U.S. 530, 539, 33 Sup. Ct. 345, 57 L. ed. 626.
Under the Constitution of the United States judgments in personam of the various states are placed on the footing of domestic judgments, and they are to receive the same credit and effect when sought to be enforced in different states as they by law have in the state where rendered. A judgment fairly and duly obtained in one state is conclusive between the parties sued on in another state. It may however be met with the claim that it is the result of jurisdiction fraudulently obtained. Mills v. Duryee, 7 Cranch, 481, 3 L. ed. 411; Hampton v. McConnel, 3 Wheat. 234, 4 L. ed. 378; Welch v. Sykes, 3 Gilman (Ill.) 197, 44 Am. Dec. 689; Andrews v. Montgomery, 19 Johns. (N.Y.) 162, 10 Am. Dec. 213; Bimeler v. Dawson, 4 Scammon (Ill.) 536, 39 Am. Dec. 430; Bonfils v. Gillespie, 25 Colo. App. 496, 139 P. 1054; Roberts v. Pratt, 152 N.C. 731, 68 S.E. 240; Gordon v. Hillman,47 Cal.App. 571, 191 P. 62.
The correct rule seems to be that a judgment of another state may be met with a plea of fraud when, and only when, fraud in the judgment could be set up against it in the courts of the state where it was rendered. The net result is that the judgment gets just the degree of conclusiveness which it has at home and no more. If the alleged fraud in this case may be made the basis for relief from the judgment in the court in the state of Iowa and not in this state, the Iowa judgment would be given greater faith and credit in this state than where it was rendered. This the Constitution *Page 163 
and acts of Congress do not require. If a party is entitled to relief there he should be entitled to it here. There is really no legal reason to shield a judgment from attacks which may be successfully made upon it in the state where it was rendered. A party should not under such circumstances be tossed from court to court and subjected to the incidental expense in consequence of the fraudulent acts of his opponent. Much of the apparent confusion among the authorities emanates from jurisdictions where the distinction between actions at law and suits in equity still exists. Defendant claiming benefits under the Iowa judgment has brought it into the courts of this state and is attempting to enforce it. Our attention has not been called to any authority which holds that the party defrauded must be sent back to the court in the state where the judgment was rendered. But there are some authorities which indicate that this is not necessary: Dunlap  Co. v. Cody, 31 Iowa, 260; Jaster v. Currie, 69 Neb. 4,94 N.W. 995; Gray v. Richmond Bicycle Co. 167 N.Y. 348,60 N.E. 663, 82 Am. St. 720; Mottu v. Davis, 151 N.C. 237, 65 S.E. 969; Babcock v. Marshall, 21 Tex. Civ. App. 145, 50 S.W. 728; Bank of Chadron v. Anderson, 6 Wyo. 518, 48 P. 197; Brown v. Parker,28 Wis. 21. The method of getting the relief in Iowa, i.e., whether by direct application or collaterally, should not be the test as to whether the alleged wronged party is to have relief in our courts. The fact that he may get relief in the other state in some way should be sufficient. In fact the attack on the judgment here is about as direct as if the action were brought for that purpose alone.